M A N D A T E
TO THE 404TH DISTRICT COURT of CAMERON COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 25th day of
November, 2014, the cause upon appeal to revise or reverse your judgment between

JOSE A. GARCIA,                                                             Appellant,
                                           v.
PATRICIA SUAREZ AND GONZALO                                                 Appellees.
GARCIA
CAUSE NO. 13-12-00560-CV                                   (Tr.Ct.No. 2011-DCL-4511-G)

was determined; and therein our said Court made its order in these words:

                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed for want of prosecution. The Court

orders the appeal DISMISSED FOR WANT OF PROSECUTION in accordance with its

opinion. Costs of the appeal are adjudged against appellant.

      We further order this decision certified below for observance.

November 25, 2014.


                                      

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 9th day of February, 2015.




                                                Dorian E. Ramirez, CLERK